                                               , .. . - . -.. . -- --- - ··-·- ·--- --
                                                                                                       - ~- ·- - ...... ·-                     - . . . . .....
                                                                                                                                                 ~


            Case 1:15-cr-00111-JGK Document 40 Filed
                                               p!J~r:.~   01/04/21
                                                               :.;u'\T ' Page 1 of 1
                                                                                I! l Y)c :. 1·1~t/.", f ~..,._' rn.
                                                                                ~ I._, -                        , ...,


                                                                                t;I j f-'•-L ·-)::::·;''l'
                                                                                                      -
                                                                                                           •~ f"'I • . r
                                                                                                           .A.\. ' , ,.,. .
                                                                                                                              /- •   f
                                                                                                                                         •.1
                                                                                                                                                t    f '   '

UNITED STATES DISTRICT COURT                                                      '; )f'•C-"'·
                                                                                ;!~~: .,,.... - ...- ~ -,J,o_
                                                                                                            ot-L=i:
                                                                                                                                                                 I ,

SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                                CONSENT TO PROCEED BY VIDEO OR
                                                                                          TELE CONFERENCE
                               -against-
                                                                                           15-CR-111 (JGK}


Joseph Ramacca
                                                     Defendant(s) .
-- ---- ----------------- ----------------------- ---- ---------------X

Defendant       Joseph Ramacca                               hereby voluntarily consents to
participate in the following proceeding via _X_ videoconferencing or_ teleconferencing :

          Initial Appearance Before a Judicial Officer

          Arraignment (Note : If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

X         Plea and Sentencing



 /s/ Joseph Ramacca                                                         /s/ Marisa K. Cabrera
Defendant's Signature                                                     Defendant' s Counsel ' s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Joseph Ramacca                                                             Marisa K. Cabrera
Print Defendant's Name                                                    Print Counsel's Name



                                                                    or---te-le-p-hune conferencing technology.



Date
                                                                             1   c~
                                                                         . . D1stnct u ge
                                                                      ~ US                                      . . M ag1strate J u d ge
